—Appeal by the defendant from a judgment of the County Court, Suffolk County (Dounias, J.), rendered August, 19, 1994, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the showup identification of the defendant was done in close spatial and temporal proximity to the crime and was not unduly suggestive (see, People v Duuvon, 77 NY2d 541, 544; People v Hicks, 68 NY2d 234).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Bracken, J. P., O’Brien, Friedmann and Krausman, JJ., concur.